Error brought in an ejectione firmae, and judgment reversed, and a writ of inquiry awarded.
The sheriff returned quod terra valet, etc., and judgment thereon that the plaintiff be restored to the issues. It was moved that it was wrong, for the plaintiff in error shall not have restitution, but execution.
Littleton. This appears by the writ itself, which is that the plaintiff shall be restored to all he lost virtute judicii and M. 22 Jac. YELVERTON, J., made the same motion, and in that case it was allowed.
WHITLOCK, J., e contra.
The counsel on the other part said that the last term order was given, that restitution should be stayed; and the judgment was obtained surreptitiously contrary to this order.
If the judgment is of another term, you are without a remedy. But the party shall be punished for his contempt.